                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

KEN BALLANTINE,                               )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )   No. 1:18-cv-02546-JPH-MJD
                                              )
AMAZON.COM.INDC LLC,                          )
AMAZON CORPORATE LLC,                         )
                                              )
                          Defendants.         )

            ORDER ADOPTING REPORT AND RECOMMENDATION

      On March 14, 2019, the Magistrate Judge submitted a Report

and Recommendation, Dkt. [26], recommending the Court deny Plaintiff’s

Motion for Leave to Amend Complaint, Dkt. [17], and grant Defendants’

Motion to Dismiss, Dkt. [10]. The parties were afforded due opportunity

pursuant to statute and the rules of this Court to file objections; none were filed.

The Court, having considered the Magistrate Judge’s Report and

Recommendation, hereby adopts the Magistrate Judge’s Report and

Recommendation. Accordingly, Plaintiff’s Motion for Leave to Amend Complaint,

Dkt. [17], is hereby DENIED, and Defendants’ Motion to Dismiss, Dkt. [10], is

hereby GRANTED. Plaintiff’s claims are hereby DISMISSED WITH

PREJUDICE. The Clerk is directed to close this matter. Final judgment will issue

by separate entry.

SO ORDERED.


                                          1
Date: 6/11/2019




Distribution:

KEN BALLANTINE
4435 Berkshire Road
Indianapolis, IN 46226

Emily L. Connor
LITTLER MENDELSON, P.C. (Indianapolis)
econnor@littler.com

Alan L. McLaughlin
LITTLER MENDELSON, P.C. (Indianapolis)
amclaughlin@littler.com




                                   2
